DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/23/2020 has been acknowledged. Accordingly, claim 13 has been cancelled, claims 1-2 and 5-6 have been amended, and claim 21 has been newly added. Currently claims 1-12 and 14-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-11, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coushaine Charles (US 20060250789 A1, hereinafter, “Coushaine1”, previously cited by the Examiner) in view of Coushaine et al. (US 20090109677 A1, hereinafter, “Coushaine2”, newly cited by the Examiner).

Regarding claim 1, Coushaine1 teaches a lighting fixture (portable lamp 10, see figures 1-8), comprising: 

a housing (38), at least comprising a lower end face (front side 44 and rolled shoulder 42) and a sidewall (cylindrical sidewall 40) extending vertically (as seen in figure 3) from the lower end face (42, 44), to provide a mounting space (see space enclosed by 38); the lower end face (42, 44) being provided with an avoidance section (central opening 46) perforating the lower end face (42, 44) in an axial direction (along axis 48) and communicating with the mounting space (space within 38);  
a light-emitting cover (22), a reflector (reflector 20) and a light source assembly (light sources 16, switch 18 and circuit 54), which are superposed in the mounting space (space within 38) in an order from bottom to top (as seen in figures 5 and 6 ); the light-emitting cover (22) being fixedly connected with the housing (38); and the light-emitting cover (22) abutting against the lower end face (42, 44) and at least partially closing the avoidance section (46), wherein the reflector (20) comprises a central connecting part (central part at reflector contact 60) and a plurality of sub-reflectors (formed by reflector surfaces 64), and each of the plurality of sub-reflectors (64) is independent of each other (as seen in figure 4) and is  arranged to surround the central connecting part (central part at 60); and 
a bottom case assembly (back plate 24 and cover plate 100), comprising a bottom case (24), the bottom case (24) being located above the light source assembly (16, 18 and 54), assembled with the housing (38), and fixedly connected with the housing (38) to be compressed together tightly (via action of screws 104) and collectively accommodate the reflector (64) and the light source assembly (16, 18 and 54) as well as the light-emitting cover (38). 

Coushaine1 does not explicitly teach wherein the central connecting part comprises a center opening.
Coushaine2 teaches a lighting fixture (waterproof portable lamp, see figures 1-4), having a reflector (reflector 60) that includes a central connecting part (central part at switch activator receiving opening 62); 
wherein the central connecting part (central part at 62) comprises a center opening (62).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide a center opening as taught by Coushaine2 in to the teachings of Coushaine1 so that the opening allows for an alternative method to activate the light sources without directly pressing onto the reflector body. One of ordinary skill would have been motivated to make this modification to avoid bending or tilting the reflectors from its current position with respect to each LED when the button is activated; that is one of ordinary would have recognized light emission would not be affected when turning on-off the light sources.

Regarding claim 2, Coushaine1 teaches wherein at least one sub-reflector (formed by at least one 64) comprises a light incident port (portion of passage 62 closer to 16s), a light emergent port (portion of 62 further from 16s), and a sidewall (62); the sidewall (62) enclosing an optical space (see space enclosed by 62) in communication with the light incident port (portion of 62 closer to 16s) and the light emergent port (portion of 62 further from 16s); and 

wherein the light source assembly (16, 18 and 54) comprises: a substrate (see triangular portion of 24 holding 16, 18 and 24), a drive circuit (54); and a plurality of light sources (16), provided on the substrate (triangular portion of 24) and electrically connected (as seen in figure 2) with the drive circuit (54); and 
wherein a light incident port (portion of passage 62 closer to 16s) of at least one sub-reflector (formed by at least one 64) accommodates at least one light source (16). 

Regarding claim 4, Coushaine1 teaches wherein the reflector (20) further comprises a plurality of connecting posts (see post connecting 24s, not labeled but clearly seen in figure 4); and wherein at least one sub-reflector (formed by at least one 64) is connected with an adjacent sub-reflector (formed by another 64) through a corresponding connecting post (post in between). 

Regarding claim 5, Coushaine1 teaches wherein the light-emitting cover (22) is provided with a pattern (see circular shape of 22) disposed with a shape of an opening (see circular shape of 20) of the reflector (20).

Regarding claim 10, Coushaine1 teaches wherein the light source assembly (16, 18 and 54) comprises: 
a substrate; 
a drive circuit (24); 

wherein the lighting fixture (10) further comprises a toggle (reflector contact 60) provided on the housing (), the toggle (60) driving the switch to move (inwards the device and pressing onto 18); and wherein the toggle (60) being slid (into the 10) to drive the switch (18) to slide (inwards), to control different lighting modes (see ¶ 20) of the plurality of light sources (16). 

Coushaine1 does not explicitly teach the toggle is provided on the housing. 
However, one of ordinary skill would have considered positioning the toggle at the housing instead of the reflector to avoid leaving dirt, oils or dust on the light-emitting cover.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide the toggle on the housing, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification to prevent smearing contaminants onto the light-emitting cover, and therefore enhance light output.

Regarding claim 11, Coushaine1 teaches wherein the housing (38), the light-emitting cover (22), and the bottom case (24) are snap-fitted to one another (snap together, see ¶ 17 and 16). 

Regarding claim 14, Coushaine1 teaches wherein the light-emitting cover (22) and the light source assembly (16, 18 and 54) are snap-fitted to each other (snap together, see ¶ 17 and 16). 

Regarding claim 15, Coushaine1 teaches wherein the bottom case assembly (24-100) further comprises a magnetic element (magnet, see ¶ 16); and the magnetic element (magnet) adsorbs a mounting surface (metallic surface where the magnet exerts adsorption) to implement adsorption mounting of the lighting fixture (10, as expected from a magnet to a metallic surface).

Coushaine1 does not explicitly teach the mounting surface is an iron mounting board. 
However, one of ordinary skill would have recognized the rear surface of the device is flat, and in order to be properly attached, the receiving surface should be at least partially flat.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate an iron mounting board for Coushaine1 magnet, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to ensure magnetic attachment of the device. 

Regarding claim 18, Coushaine1 teaches wherein the bottom case assembly (24, 100) further comprises a back glue sheet (adhesive tape 102), and is pasted on a mounting surface (convenient surface, see ¶ 23) through the back glue sheet (102) to implement paste mounting of the lighting fixture (10); and wherein when mounted, the back glue sheet (102) respectively sticks to the bottom case (24, 100) and the mounting surface ().

Regarding claim 19, Coushaine1 teaches wherein the housing assembly (38, 22) further comprises at least one group of electrode elastic pieces (conductive spring clips 28) for electrically conducting with a battery (batteries 14); wherein the electrode elastic pieces (28) are electrically connected with the light source assembly (16, 18 and 54), and the battery (14) supplies power to the light source assembly (16, 18 and 54) through the electrode elastic pieces (28). 

Regarding claim 20, Coushaine1 teaches wherein the electrode elastic pieces (28) surround the sidewall (40) and are located on an outer periphery (outer periphery of 22) of the light-emitting cover (22); and wherein a battery avoidance region (battery brackets 26) is provided in the bottom case (24) at a position corresponding to the battery (14, as seen in figure 6).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coushaine1 in view of Coushaine2 as applied to claim 1 above, and further in view of Richards et al (US 9241391 B2, hereinafter, “Richards”, previously cited by the Examiner).

Regarding claims 6-9, Coushaine1 teaches wherein the light source assembly (16, 18 and 54) comprises: a substrate (see triangular portion of 24 holding 16, 18 and 24); a drive circuit (54); and a plurality of light sources (16), provided on the substrate (as seen in figure 2) and electrically connected with (as seen in figure 2) the drive circuit (54); but 

Coushaine1 does not teach wherein the light source assembly further comprises a sensing circuit, provided at the substrate, exposed through the center opening and the light-emitting cover, and electrically connected with the drive circuit; and wherein the sensing circuit, when triggered, triggers the drive circuit to supply power to the plurality of light sources; and
wherein the sensing circuit comprises a light sensor; wherein the light sensor is triggered when light brightness is sensed to be less than a predetermined threshold; and wherein the lighting fixture is lit when the light brightness is not high; and 
wherein the sensing circuit further comprises an infrared detector; wherein the infrared detector is triggered when a presence of heat is detected; and wherein the 
wherein the sensing circuit further comprises a lens and a connecting socket; and wherein the lens is mounted above the infrared detector through the connecting socket. 

Richards teaches a light source assembly (lamp elements 30 and circuit board 40), a reflector (reflector 32) and a light-emitting cover (illumination lens 12);
wherein the light source assembly (30, 40) further comprises a sensing circuit (Sensor assembly 60), provided at the substrate (substrate of 40), exposed through the center opening (opening of ambient light sensor lens 16) and the light-emitting cover (12), and electrically connected with the drive circuit (circuitry of 40); and wherein the sensing circuit (60), when triggered, triggers (see ¶ 90) the drive circuit (circuit in 40) to supply power to the plurality of light sources (30); and
wherein the sensing circuit (60) comprises a light sensor (sensor 62); wherein the light sensor (62) is triggered when light brightness is sensed to be less than a predetermined threshold (see ¶ 115); and wherein the lighting fixture (10) is lit when the light brightness is not high (see abstract); and 
wherein the sensing circuit (60) further comprises an infrared detector (for detecting infrared light, see ¶ 102); wherein the infrared detector (detector) is triggered when a presence of heat is detected (see ¶ 102 ); and wherein the lighting fixture (10) is lit when the lighting fixture (10) senses (via 60) that the light brightness is less than a predetermined threshold and that there is someone passing (se ¶ 102); and

 It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the sensing circuit as taught by Richards into the teachings of Coushaine1 in order to generate at least one external input signal in response to an ambient light level in the ambient space, and thus the device can be turned on automatically at dark conditions and when a person is detected nearby. One of ordinary skill in the art would have been motivated to make this modification so that the device provides proper light when a reduction in ambient light is detected in conjunction with the presence of a person.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coushaine1 in view of Coushaine2 as applied to claim 1 above, and further in view of Dueker et al (US 7088222 B1, hereinafter, “Dueker”, previously cited by the Examiner).

Regarding claim 17, Coushaine1 teaches wherein the bottom case assembly or the housing assembly further comprises a lanyard, and is hung on a hook through the lanyard to implement suspension mounting of the lighting fixture. 

Dueker teaches a device (illumination device 500) in the same field of endeavor (see col 1, lines 18-20) having a housing assembly (formed by outer layer 104);
wherein the bottom case assembly or the housing assembly (104) further comprises a lanyard (lanyard, see ), and is hung on a hook (as expected from lanyard loops) through the lanyard to implement suspension mounting (see col, 6, lines 5-16) of the lighting fixture (500). 
incorporate the lanyard as taught by Dueker into the teachings of Coushaine1 in order to easily position the device where metallic surfaces for a magnet or plane surfaces for an adhesive are available. One of ordinary skill would have been motivated to make this modification to provide the user with further ways to utilize the device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coushaine1 in view of Coushaine2 as applied to claims 1-2 above, and further in view of Goeber et al (US 5278744 A, hereinafter, “Goeber”, previously cited by the Examiner).

Regarding claim 3, Coushaine1 teaches wherein the sidewall (64) of the sub-reflector (formed by at least one 64); but 

Coushaine1 does not explicitly teach wherein the sidewall of the sub-reflector is disposed by adjoining a plurality of curved surfaces; wherein an intersection edge is disposed between adjacent two curved surfaces; and wherein at least two of the intersection edges intersect with an edge of the light emergent port and an edge of the 
Geboers teaches a device (lamp /reflector unit, see figure 1);
wherein the sidewall (inner wall of 1) of the sub-reflector (1) is disposed by adjoining a plurality of curved surfaces (see plurality of axially extending lanes 8); 
wherein an intersection edge (lines 7) is disposed between adjacent two curved surfaces (at least two 8s); and 
wherein at least two of the intersection edges (7 of at least 2 8s) intersect with an edge (widest edge of 1) of the light emergent port (right end of 1 as seen in figure 1) and an edge (narrowest edge of 1) of the light incident port (left edge of 1), to respectively dispose at least two intersection points (end points of 7s) at the edge of the light emergent port (right end of 1) and the edge of the light incident port (left end of 1). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate sub-reflector as taught by Geboers into the teachings of Coushaine1 in order to  increases the light intensity of the device to a value which lies between 105 and 130% of the intensity on the optical axis. One of ordinary skill in the art would have been motivated to make this modification to enhance the device’s light output. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coushaine1 in view of Coushaine2 as applied to claims 1 and 11 above, and further in view of Teitel Lynn (US 20170151990 A1, hereinafter, “Teitel”, previously cited by the Examiner).

Regarding claim 12, Coushaine1 does not explicitly teach wherein the housing is provided with a double snap comprising a first snap and a second snap having different heights; and wherein the first snap and the second snap are respectively snap-fitted to the housing and the bottom case. 

Teitel teaches a device (second light device, see figure 14c) in the same field of endeavor (see ¶ 0002) and having a housing (top housing 420) and a bottom case (battery housing 350); 
wherein the housing (420) is provided with a double snap (slit 424 and slit 422) comprising a first snap (424) and a second snap (422) having different heights (as seen in figure 14c); and wherein the first snap (424) and the second snap (422) are respectively snap-fitted (due to the elasticity of 420, see ¶ 68) to the housing (420) and the bottom case (350). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the snap connection of Teitel into the teachings of Coushaine1 in order to provide a resilient connection between housing and cover. One of ordinary skill in the art would have been motivated to make this modification so that the device remains connected despite vibrations.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coushaine1 in view of Coushaine2 as applied to claims 1 and 15 above, and further in view of Yiping Yu (CN 201059456, hereinafter, “Yu”, cited by the applicant on IDS filed 11/18/2019).

Regarding claim 16, Coushaine1 teaches wherein the bottom case (24, 100) is a plate-shaped body (note 100 and at least the middle portion of 24 being flat); but  

Coushaine1 does not explicitly teach the bottom case is provided with a magnetic element accommodating portion perforating in an axial direction; and wherein when mounted, the magnetic element is embedded into the magnetic element accommodating portion of the bottom case. 
Yiping teaches a device (Water proof LED lamp, see figure 3) having a bottom case (battery box 4);
 the bottom case (4) is provided with a magnetic element accommodating portion (see opening for magnet 8) perforating in an axial direction (along the device axis); and wherein when mounted, the magnetic element (8) is embedded into the magnetic element accommodating portion (within 4) of the bottom case (4).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to embed the magnet as taught by Yiping into the teachings of Coushaine1 in order to provide a holding structure for the magnet within the bottom case. One of ordinary skill in the art would have been motivated to make this modification to ensure magnetic attachment without disrupting the overall design of the device
 
Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 21, while lighting fixtures having: a housing assembly, comprising: a housing, at least comprising a lower end face and a sidewall extending vertically from the lower end face, to provide a mounting space; the lower end face being provided with an avoidance section perforating the lower end face in an axial direction and communicating with the mounting space; and a light-emitting cover, a reflector and a light source assembly, which are superposed in the mounting space in an order from bottom to top; the light-emitting cover being fixedly connected with the housing; and the light-emitting cover abutting against the lower end face and at least partially closing the avoidance section; and a bottom case assembly, comprising a bottom case, the bottom case being located above the light source assembly, assembled with the housing, and fixedly connected with the housing to be compressed together tightly and collectively accommodate the reflector and the light source assembly as well as the light-emitting cover, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light assembly as described above wherein the housing is provided with a plurality of double snaps are provided at intervals on a back surface of the lower end face of the housing at positions close to a periphery of the avoidance section; wherein upright posts are provided on the back surface of the light-emitting cover at positions .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 1, and dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875                                                                                                                                                                                             
/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875